Citation Nr: 1126148	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 24, 2002, for the grant of a 20 percent disability evaluation for the service-connected right talus fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, which granted an increased disability evaluation, effective as of May 2002.  The Veteran perfected an appeal with respect to the effective date.  In September 2007, the Board remanded the claim for further development.  The Board subsequently denied the Veteran's claim in a November 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2010, the Court vacated the Board's November 2008 decision and remanded the issue back to the Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date prior to May 24, 2002, for the assignment of a 20 percent disability evaluation for the residuals of his right ankle fracture.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

The Veteran appealed the Board's November 2008 decision to the Court.  Along with his appeal, he submitted a copy of a VA outpatient treatment record noting that he had right foot pain in November 1994.  In light of this record, the Court vacated the Board's November 2008 decision and remanded the issue back to the Board for further adjudication.  Specifically, the Court indicated that the Veteran's November 1994 outpatient treatment record could be construed as an informal claim under 38§ C.F.R. § 3.157(b) since VA had constructive possession of VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  38 C.F.R. § 3.157(b), however, indicates that reports of VA examinations or hospitalization may be interpreted as an informal claim.  Nonetheless, since the Court has remanded this issue back to the Board, and since the Veteran did not submit a waiver of review of this evidence by the Agency of Original Jurisdiction, a remand is necessary at this time.  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be reconsidered in light of all of the evidence of record, including evidence received since the Board's November 2008 decision.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


